Citation Nr: 0607883	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-02 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as eczematous dermatitis.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1960 to 
December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, denied the 
veteran's claim seeking entitlement to service connection for 
a skin disorder, claimed as eczematous dermatitis.  

This appeal was initially presented to the Board in May 2005, 
at which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
consideration.  

During the course of this appeal, the veteran has submitted 
additional evidence not considered by the RO, the agency of 
original jurisdiction.  However, because the veteran has 
submitted a waiver of RO consideration along with this 
evidence, the Board may consider such evidence at this time, 
and a remand need not be ordered.  See 38 C.F.R. § 20.1304 
(2005).  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist 
obligations to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issue on appeal.

2.  Competent evidence has not been presented establishing 
that a current skin disability results from a disease or 
injury incurred during military service.  

3.  The veteran did not have military service in the Republic 
of Vietnam, and was not exposed to herbicides.  

4.  Competent evidence has not been presented establishing 
that a current skin disability results from ionizing 
radiation exposure during military service.  


CONCLUSION OF LAW

A skin disorder, claimed as eczematous dermatitis was not 
incurred in, nor aggravated by military service, and may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.311, 3.313 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.  

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the 
evidence needed to show his entitlement to service connection 
via May 2003, September 2003, February 2004, May 2005, and 
September 2005 letters, the June 2003 rating decision and 
subsequent rating decisions, the January 2004 statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the May 2005 Board remand.  In addition, these 
documents provided the veteran with specific information 
relevant to the VCAA.  Thus, no further notices are 
required.  See Quartuccio, supra.   

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.  As an aside, the 
Board notes the veteran submitted pertinent private medical 
evidence directly to Board, without the opportunity for RO 
review.  However, this evidence was accompanied by a waiver 
of agency of original jurisdiction consideration.  Therefore, 
his appeal is ready to be considered on the merits.  

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letter, the rating decisions, 
the SOC, the Board remand, and the SSOCs, VA satisfied the 
fourth element of the notice requirements.  Therefore, to 
decide the appeal regarding the veteran's claim discussed 
herein would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, in a May 2003 RO letter (as well as in any 
subsequent letters), the veteran was given notice of the VCAA 
requirements, which was prior to the initial June 2003 
unfavorable AOJ decision that is the basis of this appeal.

In this respect, the May 2003 RO letter properly notified the 
appellant of the evidence required to substantiate his claim 
for service connection.  In addition, the reasons and bases 
of the June 2003 rating decision, the January 2004 SOC, the 
May 2005 Board remand, and the October 2005 SSOC specifically 
explained to the appellant what the evidence must show in 
order to establish service connection for the claimed 
disability.  Furthermore, although it is unclear from the 
record whether the appellant was explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim, the Board finds that he has been notified of the need 
to provide such evidence.  See 38 C.F.R. §  3.159(b)(1).  The 
AOJ's May 2003 letter informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to the AOJ.  In 
addition, the SOC and subsequent SSOCs contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The veteran seeks service connection for a skin disorder, 
claimed as eczematous dermatitis.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110. 1131; 38 C.F.R. § 3.303, 3.304.  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107.  

As part of his claim, the veteran has alleged his eczematous 
dermatitis is secondary to herbicide exposure and/or exposure 
to ionizing radiation.  Veterans with herbicide exposure who 
subsequently develop a statutorily specified disability with 
a time limit indicated by statute will be awarded service 
connection for such a disability, provided other evidence 
does not rebut this presumption.  Among the specified 
disorders is chloracne, and other acneform diseases 
consistent with chloracne, which must manifest to a 
compensable degree within a year of the last date of 
exposure.  38 U.S.C.A. §§ 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

For veterans who were exposed to ionizing radiation during 
service, service connection for a condition that is claimed 
to be attributable to such exposure may be established in one 
of three different ways. First, certain types of cancer are 
presumptively service-connected.  38 U.S.C.A. § 1112(c) (West 
2002); 38 C.F.R. § 3.309(d) (2005).  Second, 38 C.F.R. 
§ 3.311(b) provides a list of radiogenic diseases that will 
be service-connected, provided that certain conditions 
specified in that regulation are met.  Other radiogenic 
diseases, such as any form of cancer listed under 38 C.F.R. 
§ 3.311(b)(2), found 5 years or more after service in an 
ionizing radiation exposed veteran, may be service-connected 
if the VA Under Secretary for Benefits determines that they 
are related to ionizing radiation exposure while in service 
or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  Third, service 
connection may also be established by showing that the 
disease was incurred during or aggravated by service.  See 
Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994).  

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002).  
Service in the Republic of Vietnam will include service in 
other locations if the conditions of such service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).  Service in Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a) (2005).  

Military records indicate the veteran served aboard the USS 
Maddox, a destroyer, off the shores of Vietnam.  However, 
there is no indication in the record that the veteran ever 
went ashore into the Republic of Vietnam.  In a 1997 opinion, 
the VA General Counsel held that service on a deep water 
naval vessel in waters off the shore of the Republic of 
Vietnam does not constitute service in the Republic of 
Vietnam.  See VAOPGCPREC 27-97.  Similarly, in another 
precedent opinion, the VA General Counsel concluded that the 
term "service in Vietnam" does not include service of a 
Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.  Again, evidence of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.  

Research of military records does, however, indicate the USS 
Maddox participated in Operation Dominic, a series of nuclear 
tests conducted between April and December 1962.  Therefore, 
the veteran qualifies as a radiation-exposed veteran, and 
38 C.F.R. §§ 3.309 and 3.311, as applicable, must be 
considered as part of his claim.  

According to his service medical records, he had no history 
of a prior or current skin disorder at the time he entered 
military service.  During service, he sought medical 
treatment for a sebaceous cyst in September 1962, and it was 
surgically removed.  In October 1964, he again sought 
treatment for sebaceus cysts of the face and back.  Surgical 
removal was recommended and performed.  No skin disorders 
were noted on his service separation examination; however, 1 
inch scars of the left wrist and lower lip were observed.  

Following service, the veteran was treated by a private 
physician in September 1966 for an infected sebaceous cyst on 
his left cheek.  This was surgically removed.  In March 1968, 
another cyst was removed from near his ear.  

The veteran next sought medical treatment for a skin 
disability in October 1977, when a private physician treated 
him for a rash of the hands.  Contact dermatitis was 
suspected, and he was given a topical cream.  However, he 
continued to experience skin problems of the hands into 1978.  
Stress-related dyshidrotic eczema or contact dermitis, caused 
by materials used in the veteran's carpentry business, was 
suspected.  

VA examination was afforded the veteran in September 2005.  
He reported chronic blistering and peeling of the hands which 
first began in 1977.  He occasionally experienced the same 
symptoms on his feet and lower extremities.  Topical 
ointments have only provided limited relief.  On objective 
physical examination the veteran had some scaling and 
fissures of both hands.  His feet also had some erythematous 
areas.  The examiner also reviewed the claims file and noted 
the veteran's history of treatment for a skin disorder during 
military service.  However, the examiner did not find any 
nexus between the veteran's current eczematous dermatitis and 
any skin disorder treated during military service.  The 
possibility of such a nexus was "not likely."  

More recently the veteran submitted medical treatment records 
from G.H.S., D.O.  In a January 2006 statement, Dr. O. stated 
that he recently began treating the veteran for a skin 
disorder diagnosed as chloracne.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the claim for 
service connection for eczematous dermatitis, or any other 
skin disability.  Service medical records do not indicate 
such a diagnosis during military service.  While the veteran 
was seen on two occasions for cysts which were surgically 
removed, these cysts appear to have been acute and 
transitory, as a chronic skin disorder was not diagnosed, and 
his service separation examination was negative for a skin 
disorder.  Sebaceous cysts were again diagnosed and removed 
by a private physician in 1966 and 1968, but a chronic skin 
disorder was not diagnosed at that time.  The veteran was not 
seen again for a skin disorder until 1977, more than 10 years 
after service separation, and dermatitis was diagnosed.  His 
treating physician at that time did not indicate onset of the 
veteran's current skin disorder during military service.  
Likewise, on VA examination in September 2005, a VA physician 
reviewed the medical evidence and concluded a nexus between 
any skin disorder incurred during the veteran's military 
service and his current skin disability was "not likely."  
No other competent evidence has been presented indicating any 
current skin disorder began during military service.  
Overall, the preponderance of the evidence is against the 
award of service connection for a skin disability, claimed as 
eczematous dermatitis.  

As was noted above, the veteran has also claimed his skin 
disability is secondary to Agent Orange and/or radiation 
exposure during military service.  In support of his claim, 
the veteran has submitted a January 2006 diagnosis of 
chloracne from G.H.S., D.O.  According to the veteran's 
history, he had this disorder since his service in Vietnam.  
However, as was already noted above, the veteran has not 
shown that he had service in Vietnam, as defined by VA; 
military service on a deep water naval vessel in waters off 
the shore of the Republic of Vietnam does not constitute 
service in the Republic of Vietnam.  See VAOPGCPREC 27-97.  
Therefore, the veteran may not be afforded presumptive 
service connection under 38 C.F.R. §§ 3.307 and 3.309, for 
veterans with demonstrated herbicide exposure.  The January 
2006 diagnosis is otherwise not persuasive, as Dr. S. did not 
begin treating the veteran for a skin disability until 2006, 
more than 35 years after his service separation.  As such, 
Dr. S.'s assessment of the onset of the veteran's current 
skin disability is based entirely on the veteran's own self-
reported history and therefore is not probative.  See LeShore 
v. Brown, 8 Vet. App. 406 (1996).  

Next, the veteran, because of his service aboard the USS 
Maddox, a naval vessel with participation in Operation 
Dominic, alleges a skin disorder secondary to ionizing 
radiation exposure.  However, the veteran does not have any 
of the diseases listed at 38 C.F.R. §§ 3.309 and 3.311 which 
are presumed to be related to radiation exposure.  Neither 
sebaceous cysts nor eczematous dermatitis are listed as 
presumptive disorders secondary to ionizing radiation 
exposure.  Additionally, while the veteran is free under 
Combee to present evidence indicating a medical nexus between 
any current disability and an event or injury incurred during 
military service, including radiation and/or herbicide 
exposure, he has not done so at the present time.  The 
medical evidence of record does not indicate that any current 
skin disability is due to or the result of radiation exposure 
during military service.  

The veteran has himself alleged that his current skin 
disorder was either incurred during military service, or is 
the result of radiation exposure during such service.  
However, as a layperson, his opinions regarding medical 
diagnosis and causation are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a skin disability, 
claimed as eczematous dermatitis.  The veteran has not 
demonstrated that such a disability was incurred during 
military service, or is the result of radiation exposure 
during such service.  Additionally, he has not shown that he 
had military service in Vietnam, such that presumptive 
service connection secondary to herbicide exposure would 
apply.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Service connection for a skin disorder, claimed eczematous 
dermatitis is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


